DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120. The Instant Application is a continuation of U.S. Application No. 15/925,505, filed on March 19, 2018, which claims the benefit of U.S. provisional Application 62/474,419, filed on March 21, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 26, 2021, December 2, 2021 and March 1, 2022 and April 19, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Response to Amendment
As a result of the Preliminary Amendment filed on December 2, 2021, claims 2-21 are pending. Claim 1 is canceled. New claims 2-21 were added. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al., United States Patent Application Publication No. US 2014/0140654 A1.

Regarding claim 2, Brown discloses a display device (Brown, Abstract, display device) comprising: 
an eyepiece (Detailed Description, [0214], “The invention may be used to provide a display device that is located at or near to an internal image plane of an optical system. For example, any of the above described embodiments may be used to provide a symbolic data display for a camera viewfinder in which symbol data is projected at an intermediate image plane and then magnified by a viewfinder eyepiece. It will be clear the invention may be applied in biocular or monocular displays”) comprising: 
a substrate having a first surface and a second surface opposite the first surface (Fig. 2, Detailed Description, [0137], “A transparent display according to the principles of the invention is illustrated schematically in FIG. 2. The DigiLens.RTM., which provides a thin highly transparent eye piece (or HUD combiner) comprises two waveguides 101,102 for projecting the upper and lower halves of the field of view into the eye box (not shown). The waveguides each comprise non switchable SBG layers sandwiched between transparent substrates”);
 a first coupling optical element disposed on the first surface (Fig. 2-6, first waveguide, #101; Detailed Description, [0137], “Each waveguide has a switchable input grating and a non switching (passive) output grating labelled as DIGI-I1, DIGI-O1 and DIGI-12, DIGI-O2 which are also indicated by the numerals 107,109 and 108,110 respectively. The waveguides are separated by a Half Wave Film (HWF) 106”; See also Detailed Description, [0146] and Background, [0005]); and 
a second coupling optical element disposed on the first surface or the second surface and laterally offset from the first coupling optical element along a first direction parallel the one of the first surface or the second surface on which the second coupling optical element is disposed (Fig. 2-6, second waveguide, #102; DIGI-I2 I; DIGI-O2; Detailed Description, [0137-0146]), 
wherein the first coupling optical element is configured to deflect light at a first angle θ to totally internally reflect (TIR) the light between the first and second surfaces and toward the second coupling optical element (Figs. 6-8, Detailed Description, [0146], “FIG. 7 shows the propagation of upper and lower FOV light in the two DigiLens waveguides as represented by the ray paths 1010, 1012, 1014 in the first waveguide and 1011, 1013, 1015 The components shown in FIGS. 6-7 are also referenced by the numerals 150-159. FIG. 8 is a view of one of the DigiLens waveguides 160 illustrating the function of the QWF layer 162 in more detail. Input light from the HBE 1020 is deflected into the TIR path 1021 by the DIGI-I grating 161”), the second coupling optical element configured to deflect light at a second angle out of the substrate (See inter alia, Detailed Description, [0137], “FIGS. 2A-2B indicate the ray paths from the IIN through the DigiLens layers for the two switched states of the display. In the first state the grating DIGI-I1 is active and diffracts incident P-polarised light 1000 from the IIN 103 into the TIR path 1001. The TIR light is diffracted out of the waveguide along its light as indicated by 1002. The output grating is lossy, that is the diffraction efficiency is significantly less than unity such that a portion of the guide light gets diffracted out at each beam-grating interaction. The remaining light continues to undergo repeated TIR and diffraction until all of the light has been extracted from the waveguide. Uniform illumination across the output aperture is achieved by careful optimisation of diffraction efficiency (which depends on the refractive index modulation, grating thickness and other parameters). In general low diffraction efficiency is needed at the end of the waveguide nearest the IIN and the highest efficiency at the extreme end. Note that due to lossy extraction more peak energy (at 0.degree.) is coupled into the DigiLens than at higher angles.”), and 
wherein the first coupling optical element has a first width along the first direction smaller than a stride distance of the light (See Figs. 2-7, each individual grating DIGI-I1 is depicted as smaller than the stride distance of the rays shown).

Regarding claim 3, Brown disclose wherein the second coupling optical element has a second width along the first direction smaller than the stride distance (See Figs. 2-7, each individual grating DIGI-I2 or DIGI-O2 is depicted as smaller than the stride distance of the rays shown).

Regarding claim 4, Brown discloses wherein the stride distance is proportional to tan(θ) (See Figs. 2-7, input and output rays; it is inherent that the stride distance would be proportional to tangent function since the reflected light rays are opposite/adjacent the side of the substrate).

Regarding claim 5, Brown discloses  wherein the first coupling optical element is a diffractive optical element comprising a plurality of diffractive features (Detailed Description, [0134-0146]), and wherein the angle θ is dependent at least in part on a period or spatial frequency of the diffractive features (Detailed Description, [0145], “Since diffractive optical elements are dispersive it usually desirable where more than one grating is combined to configured them in a complementary fashion such that the dispersions introduced by the gratings cancel. Complementarily is normally achieved by designing the gratings to have the same grating pitch (that is, the spatial frequencies of the intersections of the Bragg gratings with the substrates are identical). It should be noted that HBE-I2 and HBE-O2 need to be complementary in the embodiment described above. However, HBE-I1 and HBE-I2 do not need to be complementary.”).

Regarding claim 6, Brown discloses wherein the stride distance is determined as a function of the first angle θ and a thickness t of the substrate between the first surface and the second surface (Fig. 2-7, See also Summary, [0031]; See also Detailed Description, [0136-0160]; discussing thickness of waveguide and gratings).

Regarding claim 8, Brown discloses wherein the substrate is transparent to visible light (Fig. 2, Detailed Description, [0137], “A transparent display according to the principles of the invention is illustrated schematically in FIG. 2. The DigiLens.RTM., which provides a thin highly transparent eye piece (or HUD combiner) comprises two waveguides 101,102 for projecting the upper and lower halves of the field of view into the eye box (not shown). The waveguides each comprise non switchable SBG layers sandwiched between transparent substrates”).
Regarding claim 9, Brown disclose wherein the substrate comprises a polymer (Background, [0005]; Detailed Description, [0134-0140]).
Regarding claim 10, Brown discloses wherein the polymer comprises a polycarbonate Detailed Description, [0134-0152], “Polycarbonates will enable a TIR angles up to approximately 72.degree..”).
Regarding claim 11, Brown discloses wherein the first and second coupling optical elements are external to and fixed to at least one of the first and second surfaces of the substrate  (Fig. 2-6, first waveguide, #101; second waveguide, #102; DIGI-I2 I; DIGI-O2; Detailed Description, [0137-0146], “Each waveguide has a switchable input grating and a non switching (passive) output grating labelled as DIGI-I1, DIGI-O1 and DIGI-12, DIGI-O2 which are also indicated by the numerals 107,109 and 108,110 respectively. The waveguides are separated by a Half Wave Film (HWF) 106”; See also Detailed Description, [0146] and [0173-0177]]).
	Regrading claim 12, Brown discloses wherein the eyepiece comprises a waveguide stack including a plurality of waveguides, the substrate comprising at least a portion of one of the plurality of waveguides (Brown, Summary, [0016], “In one embodiment, at least one of the first and second optical substrates comprises a plurality of waveguide layers, and each of the pluralities of waveguide layers is configured to propagate at least one of red, green, blue, blue/green mixed light, and one of a multiplicity of sub Field of Views (FOVs)”; See also Detailed Description, [0140]; See also Fig. 10, rays #1034/1035; Detailed Description, [0148]’ See also Detailed Description, [0193-0194], [0360], discussing divergent optics). 
	Regarding claim 13, Brown discloses wherein each of the first and second coupling optical elements are configured to deflect light of a first range of wavelengths while transmitting light of a second range of wavelengths (Brown, Summary, [0016], “In one embodiment, at least one of the first and second optical substrates comprises a plurality of waveguide layers, and each of the pluralities of waveguide layers is configured to propagate at least one of red, green, blue, blue/green mixed light, and one of a multiplicity of sub Field of Views (FOVs)”; See also Detailed Description, [0140]; See also Fig. 10, rays #1034/1035; Detailed Description, [0148]; See also Detailed Description, [0193-0194], [0223], [0360], “Rays parallel to the z-axis then remain non-deflected (i.e., with no refracted component) in the y-axis. The amount of deflection (refraction) in the x-axis is a function of the position the ray strikes the y-axis.”).
	Regarding claim 14, Brown discloses wherein the first range of wavelengths comprises light in at least one of the infrared (IR) or near-IR spectrum (Detailed Description, [0173-0175]) and the second range of wavelengths comprises light in the visible spectrum (Summary, [0016], “In one embodiment, at least one of the first and second optical substrates comprises a plurality of waveguide layers, and each of the pluralities of waveguide layers is configured to propagate at least one of red, green, blue, blue/green mixed light, and one of a multiplicity of sub Field of Views (FOVs)”; See also Detailed Description, [0140]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown.

Regarding claim 7, Brown discloses every element of claim 6 but does not explicitly disclose 
wherein the stride distance is equal to 2*t*tan(θ).
However, Brown inherently discloses wherein the stride distance is proportional to tan(θ) (See Figs. 2-7, input and output rays; it is inherent that the stride distance would be proportional to tangent function since the reflected light rays are opposite/adjacent the side of the substrate).
It would have been obvious, if not inherent, to have modified the light rays being reflected within Brown to provide wherein the stride distance is equal to 2*t*tan(θ). The motivation to make this modification is to set a particular desired reflection angle within the total internal reflection (TIR), which would have been pursued by one of ordinary skill without undue experimentation (See Brown, Detailed Description,. [0136-0172], “It should be apparent from consideration of FIG. 28 that the DigiLens can be configured to provide a range of different reflection angles by a suitable choice of grating prescription”)
Claim(s) 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Spitzer et al., United States Patent Application Publication No. US 2016/0018639 A1 (cited in IDS of 8/7/2020).

Regarding claim 15, Brown discloses a method of imaging an object using a virtual camera (Brown, Abstract, Fig. 1, generally; Detailed Description, [0214]), the method comprising:
 providing an imaging system in front of an object to be imaged (Detailed Description, [0214-0246]), wherein the imaging system comprises:
 a substrate (Fig. 2, Detailed Description, [0137], “A transparent display according to the principles of the invention is illustrated schematically in FIG. 2. The DigiLens.RTM., which provides a thin highly transparent eye piece (or HUD combiner) comprises two waveguides 101,102 for projecting the upper and lower halves of the field of view into the eye box (not shown). The waveguides each comprise non switchable SBG layers sandwiched between transparent substrates”) comprising a first coupling optical element and a second coupling optical element, each of the first and second coupling optical element disposed on one of a first surface and a second surface of the substrate and offset from each other (Fig. 2-7, first waveguide, #101; second waveguide, #102; DIGI-I1; DIGI-I2 I; DIGI-O2; Detailed Description, [0137-0146], “Each waveguide has a switchable input grating and a non switching (passive) output grating labelled as DIGI-I1, DIGI-O1 and DIGI-12, DIGI-O2 which are also indicated by the numerals 107,109 and 108,110 respectively. The waveguides are separated by a Half Wave Film (HWF) 106”; See also Detailed Description, [0146] and Background, [0005]), the first coupling optical element configured to deflect light at a first angle to totally internally reflect (TIR) the light between the first and second surfaces and toward the second coupling optical element in a propagation direction (Figs. 6-8, Detailed Description, [0146], “FIG. 7 shows the propagation of upper and lower FOV light in the two DigiLens waveguides as represented by the ray paths 1010, 1012, 1014 in the first waveguide and 1011, 1013, 1015 The components shown in FIGS. 6-7 are also referenced by the numerals 150-159. FIG. 8 is a view of one of the DigiLens waveguides 160 illustrating the function of the QWF layer 162 in more detail. Input light from the HBE 1020 is deflected into the TIR path 1021 by the DIGI-I grating 161”), the second coupling optical element configured to deflect the light at a second angle out of the substrate (See inter alia, Detailed Description, [0137], “FIGS. 2A-2B indicate the ray paths from the IIN through the DigiLens layers for the two switched states of the display. In the first state the grating DIGI-I1 is active and diffracts incident P-polarised light 1000 from the IIN 103 into the TIR path 1001. The TIR light is diffracted out of the waveguide along its light as indicated by 1002. The output grating is lossy, that is the diffraction efficiency is significantly less than unity such that a portion of the guide light gets diffracted out at each beam-grating interaction. The remaining light continues to undergo repeated TIR and diffraction until all of the light has been extracted from the waveguide. Uniform illumination across the output aperture is achieved by careful optimisation of diffraction efficiency (which depends on the refractive index modulation, grating thickness and other parameters). In general low diffraction efficiency is needed at the end of the waveguide nearest the IIN and the highest efficiency at the extreme end. Note that due to lossy extraction more peak energy (at 0.degree.) is coupled into the DigiLens than at higher angles.”), 
the first angle selected such that a stride distance of the light is greater than a width of the first coupling optical element along the propagation direction of the light (See Figs. 2-7, each individual grating DIGI-I1 is depicted as smaller than the stride distance of the rays shown). 

Brown does not explicitly disclose:
capturing the light with a camera assembly oriented to receive the light deflected by the second coupling optical element; and 
producing an image of the object based on the captured light.

Spitzer, in a similar field of endeavor, discloses a method of imaging an object using a virtual camera (Spitzer, Technical Field, Background, Figs. 1-2, generally), comprising: 
capturing the light with a camera assembly oriented to receive the light deflected by the second coupling optical element (Fig 1A-1B, camera, #124; light guide, #102; Detailed Description, [0016-0030], “A camera 124 is coupled to light guide 102 at or near distal end 104 to receive and image ocular measurement radiation directed to it through light guide 102 (see FIG. 1B)”);
producing an image of the object based on the captured light (Detailed Description, [0016-0032], “Proximal optical element 113 operates to transmit light from display light source 128 to display 107 and from display 107 through light guide 102 toward distal end 106. Proximal optical element 113 also operates to direct ocular measurement radiation received through light guide 102 from distal end 106 toward camera 124 and, if present, optical element 125”; See next Detailed Description, [0035-0041], “The three simultaneous optical paths in display 180 are similar to those in other disclosed displays, but to use reflecting optical element 182 the illustrated rays use total internal reflection within light guide 102… Detection of images from the retina requires that optical element 113 transmit at least one wavelength that is unaffected by HOE 140. These wavelengths can be visible or infrared, but excluding the selected ocular measurement wavelength. Sunlight and most environmental lighting includes infrared radiation. Although the user cannot see near infrared, a reflected image of the ambient scene may be collected from the retina…  light returned from the retina may be passed to the sensor to form a visible image.”). 

It would have been obvious to one of ordinary skill in the art to have modified the method of Brown to include the teachings of Spitzer in such a way to add the steps capturing the light with a camera assembly oriented to receive the light deflected by the second coupling optical element; and producing an image of the object based on the captured light. The motivation to combine these arts is to focus the ocular measurement radiation on the image sensor within the camera, which allows for system inference of what the user is viewing (See Spitzer, Detailed Description, [0038-0040]). That fact that both Brown and Spitzer disclose light directing assemblies within head-mounted devices makes this combination more easily implemented. 

Regarding claim 16, Brown in combination with Spitzer discloses every element of claim 15, and Brown further discloses wherein the first angle is selected such that 2*t*tan(θ) is greater than the width of the first coupling optical element, where θ is the first angle and t is a thickness of the substrate between the first and second surfaces  (See Figs. 2-7, each individual grating DIGI-I2 or DIGI-O2 is depicted as smaller than the stride distance of the rays shown which means  2*t*tan(θ) is greater since tangent is a function of the stride distance).
Thus, it would have remained obvious to have combined Brown and Spitzer in the same manner as described in claim 15. 

Regarding claim 17, Brown in combination with Spitzer discloses every element of claim 15, and Brown discloses wherein the first coupling optical element is a diffractive optical element comprising a plurality of diffractive features (Detailed Description, [0134-0146]), and wherein the angle θ is dependent at least in part on a period or spatial frequency of the diffractive features  (Detailed Description, [0145], “Since diffractive optical elements are dispersive it usually desirable where more than one grating is combined to configured them in a complementary fashion such that the dispersions introduced by the gratings cancel. Complementarily is normally achieved by designing the gratings to have the same grating pitch (that is, the spatial frequencies of the intersections of the Bragg gratings with the substrates are identical). It should be noted that HBE-I2 and HBE-O2 need to be complementary in the embodiment described above. However, HBE-I1 and HBE-I2 do not need to be complementary.”).
Thus, it would have remained obvious to have combined Brown and Spitzer in the same manner as described in claim 15. 

Regarding claim 18, Brown in combination with Spitzer discloses every element of claim 17, and Brown discloses wherein the eyepiece comprises a waveguide stack including a plurality of waveguides, the substrate comprising at least a portion of one of the plurality of waveguides (Brown, Summary, [0016], “In one embodiment, at least one of the first and second optical substrates comprises a plurality of waveguide layers, and each of the pluralities of waveguide layers is configured to propagate at least one of red, green, blue, blue/green mixed light, and one of a multiplicity of sub Field of Views (FOVs)”; See also Detailed Description, [0140]; See also Fig. 10, rays #1034/1035; Detailed Description, [0148]’ See also Detailed Description, [0193-0194], [0360], discussing divergent optics).
Thus, it would have remained obvious to have combined Brown and Spitzer in the same manner as described in claim 17. 

Regarding claim 19, Brown in combination with Spitzer discloses every element of claim 15, and Brown further discloses wherein each of the first and second coupling optical elements deflect light of a first range of wavelengths while transmitting light in a second range of wavelengths (Brown, Summary, [0016], “In one embodiment, at least one of the first and second optical substrates comprises a plurality of waveguide layers, and each of the pluralities of waveguide layers is configured to propagate at least one of red, green, blue, blue/green mixed light, and one of a multiplicity of sub Field of Views (FOVs)”; See also Detailed Description, [0140]; See also Fig. 10, rays #1034/1035; Detailed Description, [0148]; See also Detailed Description, [0193-0194], [0223], [0360], “Rays parallel to the z-axis then remain non-deflected (i.e., with no refracted component) in the y-axis. The amount of deflection (refraction) in the x-axis is a function of the position the ray strikes the y-axis.”).
Thus, it would have remained obvious to have combined Brown and Spitzer in the same manner as described in claim 15. 

Regarding claim 20, Brown in combination with Spitzer discloses every element of claim 15, and Brown further discloses a method further comprising illuminating the object with a first range of wavelengths emitted by a light source (See inter alia, Detailed description, [0137-0187]; Fig. 30, light source, #343, “The display panel in each IIN is a 1080p 5 mm.times.3 mm LCoS devices. One laser module may be used to illuminate both display panels… FIG. 30 is a front elevation view of a car HUD 340 comprising a IIN 341 and a DigiLens 342 according to the principles of the invention and further comprises a structured light source 343 emitting infrared light 1159 and detector 344 for detecting return infrared light 1159 for sensing driver hand movements for display control.”) 
Thus, it would have remained obvious to have combined Brown and Spitzer in the same manner as described in claim 15. 

Regarding claim 21, Brown in combination with Spitzer discloses every element of claim 15, and Brown further discloses a method further comprising
analyzing the off-axis image (Background, [0003]; Detailed Description, [0200-0246], “The cone-shaped lens contact copying set-up may need careful attention to overcome holographic off-axis aberrations, which may need to be compensated at the recording stage”), and 
performing one or more of: eye tracking (Detailed Description, [0283];[0338]); biometric identification; multiscopic reconstruction of a shape of an eye; estimating an accommodation state of an eye; and imaging a retina, iris, other distinguishing pattern of an eye, and evaluating a physiological state of the user based, in part, on the analyzed off-axis image (Examiner’s note—as a disjunctive OR, the remaining elements do not need to be mapped at this time)

Thus, it would have remained obvious to have combined Brown and Spitzer in the same manner as described in claim 15. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


B/KWIN XIE/Primary Examiner, Art Unit 2626